DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to change the substrate mounting unit to an electrostatic chuck, the support unit to a base, and a control unit into a control, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2003/0178638 to Fujii in view of United States Patent Application No. 2016/0027678 to Parkhe et al is presented below.
	The scope of the changes alters the scope of the claims, as other equivalents are no longer acceptable for claim interpretation of the generic placeholder and the specified structures are now positively claimed, such that the rejection is made FINAL.


	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2003/0178638 to Fujii in view of United States Patent Application No. 2016/0027678 to Parkhe et al.
In regards to Claim 1, Fujii teaches substrate processing apparatus Fig. 1-4, comprising: an electrostatic chuck 1 [0027] having an upper surface that serves as a mounting surface 2a on which a target substrate to be processed is mounted; a base 7 having therein a flow path for a heat transfer medium and configured to support the electrostatic chuck [0040, 0050]); a thickness variable layer 4 disposed between the electrostatic chuck and the base and having a thickness that changes due to expansion or shrinkage caused by a predetermined process (as shown by the shrinkage present in Fig. 1 and Fig. 3) ; and a method to control the thickness of the thickness variable layer by performing the predetermined process, as Fujii expressly teaches that the adhesive is a cross-linked acrylic resin which is not particularly limited, flexible [0029-0030], wherein elongation or the thickness of the adhesive sheet is adjustable for reducing thermal stress and that provides steps in temperature to create a laminated body [0005-0069].
Fujii does not expressly teach that there is a controller for controlling the thickness of the thickness variable layer.
Parkhe teaches a substrate processing apparatus Fig. 1, 2, comprising: a substrate mounting unit 132, 170 having an upper surface 133 that 5serves as a mounting surface 133 on which a target substrate 134 to be processed is mounted; a support unit 130 having therein a flow path 160 for a heat transfer medium [ 0036] and configured to support the substrate mounting unit; 10a thickness variable layer 244 disposed between the substrate mounting unit and the support unit and having a thickness that changes due to expansion or shrinkage caused by a predetermined process (an adhesive 242, made out of silicon adhesive or preferably, an acrylic adhesive [0054], which as evidenced by page 16 line 24-page 17 line 5 of the instant application is a material that fulfills the claimed limitation of a shrinkable material to form the thickness variable layer); and a control unit 148, 202 configured to control the thickness of 15the thickness variable layer by performing the predetermined process as it controls the temperature [0039-0053], [0025-0077].
As it is known to provide a controller in a substrate processing apparatus, as taught by Parkhe, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the substrate processing apparatus as taught by Fujii to include Parkhe. One would be motivated to do so in order to apply the temperature methods as shown in Fujii, as Parkhe expressly teaches that there is a temperature control. See MPEP 2143, Exemplary Rationales A.
In regards to Claim 2, Fujii teaches the thickness of the thickness variable layer is irreversibly changed when the thickness variable layer shrinks or expands by the predetermined process, as the resin matrix is hardened [0042-0048].  
In regards to Claims 3 and 4, Fujii in view of Parkhe teaches the thickness variable layer expands or shrinks depending on 25a temperature to thereby change the thickness of the thickness variable layer (as per the rejection of Claims 1-2 above). 
 Fujii teaches wherein the thickness variable layer expands or shrinks depending on a temperature to thereby change the thickness of the thickness variable layer (elongation), but does not expressly teach the base has therein one or more heaters arranged at positions corresponding to the thickness variable layer, and 2Application No.: 17/027,327Reply to Office Action dated March 16, 2022 the predetermined process includes controlling of a temperature of the thickness variable layer using the heater, and the controller controls the thickness of the thickness variable layer by controlling of the temperature of the thickness variable layer.  
Parkhe teaches -48-the base has therein one or more heaters 140 A-D arranged at positions corresponding to the thickness variable layer (as they overlap each other), and the predetermined process includes controlling of a 5temperature of the thickness variable layer using the heater [0039-0052], and the control unit controls the thickness of the thickness variable layer by controlling of the temperature of the thickness variable layer, as the shrinkage occurs through heating, as per the rejection of Claims 1 and 2 above, where Fujii expressly teaches heating and Parkhe expressly teaches a heater.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Fujii by adding a heater as per the teachings of Parkhe. One would be motivated to do so for the predictable result of being able to perform the methodology of heating as per the teachings of Fujii. See MPEP 2143 Motivation A.
In regards to Claims 5 and 6, Fujii teaches the thickness variable layer shrinks depending on a 25temperature to thereby reduce the thickness of the thickness variable layer (as per the teachings of Claims 1-4 above); and -49-the controller performs a control of reducing the thickness of the thickness variable layer by controlling the temperature of the thickness variable layer using the heater at predetermined timings, as it follows a recipe (as per the teachings of Fujii with the controller and heater of Parkhe.)
 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716